EXHIBIT 99.1 DARLING INTERNATIONAL INC. ANNOUNCES RECORD RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2007 Irving, Texas , February 27, 2008: Darling International Inc. (NYSE: DAR) today reported higher fourth quarter net income of $14.4 million, or $0.18 per share and record net income of $45.5 million, or $0.56 per share, for its fiscal year ended December 29, 2007.Sales and results of operations for the fourth quarter and fiscal yearas compared to the same periods of the prior year are as follows: Fourth Quarter For the fourth quarter of 2007, the Company reported net sales of $175.4 million compared to $128.1 million for the fourth quarter of 2006.Higher finished product prices and the purchase of finished product for resale accounted for the majority of the $47.3 million increase. Net income for the fourth quarter of 2007 increased to $14.4 million, or $0.18 per share, as compared to $6.1 million, or $0.07 per share, for the 2006 comparable period.The $8.3 million increase in net income for the fourth quarter resulted primarily from significantly higher prices for finished products and a $1.2 million gain on the recording of income received under the Alternative Fuel Mixture Credits, which were partially offset by a $2.2 million charge related to the Company’s settlement of a litigation matter involving a contract dispute. Darling International Inc. Chairman and Chief Executive Officer Randall Stuewe said, “We are very pleased with our results for the fourth quarter and 2007, and believe we have significant momentum moving into 2008.” -MORE- 1 Fiscal Year For fiscal year 2007, the Company reported net sales of $645.3 million as compared to $407.0 million for fiscal year 2006.The $238.3 million increase in sales is primarily attributable to higher finished product prices and the inclusion for the full year of the operations resulting from the Company’s acquisition of substantially all of the assets of National By-Products on May 15, 2006. For the fiscal year ended December 29, 2007, the Company reported net income of $45.5 million, or $0.56 per share, as compared to $5.1 million or $0.07 per share for the 2006 comparable period.The $40.4 million increase in net income for fiscal year 2007 resulted primarily from:(i) higher finished product prices; (ii) resulting synergies of the integration of National By-Products; (iii) increased raw material volume; and (iv) a $2.2 million gain on the closing of a transaction for sale of a judgment against a service provider, which was partially offset by:(i) a $2.2 million charge related to the Company’ssettlement of a litigation matter involving a contract dispute; (ii) a $1.2 million charge related to a mass termination withdrawal liability arising from a multi-employer pension plan termination; and (iii) the 2006 impact of a $4.5 million in charges related to prepayment fees and write-off of deferred loan costs in connection with termination of the Company’s previous subordinated debt and senior credit facility. Darling
